Filed 7/16/15 P. v. Siikanen CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A143358
v.
COBY LEE SIIKANEN,                                                   (Del Norte County
                                                                     Super. Ct. No. CRF149436)
         Defendant and Appellant.


         Defendant Coby Siikanen appeals a judgment entered upon his plea of guilty to
possession of a controlled substance for sale. His counsel has filed an opening brief
raising no issues and asking this court for an independent review of the record. (People
v. Wende (1979) 25 Cal. 3d 436.) Defendant has been informed of his right to personally
file a supplemental opening brief, but he has not done so.
         Defendant was charged with possession of a controlled substance for sale (Health
& Saf. Code, § 11378, count one), possession of a controlled substance (Health & Saf.
Code, § 11377, count two), falsely representing himself to a peace officer (Pen. Code,
§ 148.9, count three), and unlawful possession of drug paraphernalia (Health & Saf.
Code, § 11364, count four). The complaint included a prior prison term enhancement.
(Pen. Code, § 667.5, subd. (b).)
         Pursuant to a negotiated disposition, defendant pled guilty to possession of a
controlled substance for sale, with a stipulated maximum sentence of two years, and the
remaining counts and enhancement allegation were dismissed. Before accepting




                                                             1
defendant’s plea, the trial court informed him of the rights he was waiving and the
consequences of his plea.
       As the factual basis for the plea, the prosecutor stated that on August 16, 2014, law
enforcement received an anonymous tip that someone named Coby was making
telephone calls and trying to carry out drug transactions. Officers went to the area in
question and spoke to defendant, who provided a false name. A search of his person
revealed, in one pocket, four bindles of methamphetamine in varying quantities with a
total weight of more than two grams, another two grams of methamphetamine in a second
pocket, a methamphetamine pipe, and some cell phones.
       The trial court sentenced defendant to a two-year term, gave him credit for his
actual days in custody and conduct, and imposed fines and fees. Defendant’s appellate
counsel later informed the trial court that one of the fines, a $300 parole revocation
restitution fine pursuant to Penal Code section 1202.45, was improper because
defendant’s sentence did not include a period of parole, post-release community
supervision, or mandatory supervision. The trial court struck the fine and the clerk
prepared an amended abstract of judgment.
       Defendant was represented by counsel. He was informed of his rights before
entering his plea. The sentence was consistent with the plea agreement. There are no
meritorious issues to be argued.
                                      DISPOSITION
       The judgment is affirmed.

                                                  _________________________
                                                  Rivera, J.

We concur:

_________________________
Reardon, Acting P.J.

_________________________
Streeter, J.


                                             2
3